 FILMAKERS' LABS, INC.Filmakers'Labs, Inc., a wholly-owned subsidiary ofOmnicom CorporationandJames J. Nugent. Case7-CA-10737June 17, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn March 28, 1974, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Upon acharge filedon November 16, 1973, the General Counsel oftheNational Labor Relations Board, by the RegionalDirector for Region 7, issued a complaint on January 7,1974,againstFilmakers'Labs, Inc., a wholly-ownedsubsidiary of Omnicom Corporation, herein called theRespondent or the Company, alleging that it had engagedin certain unfair labor practices violative of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended,herein called the Act. The Respondent filed an answerdenying the allegations of unlawful conduct alleged in thecomplaint.Pursuant to notice, a hearing was held before me inMason, Michigan, on February 28, 1974. Waiving the filingof briefs, theGeneralCounsel and the Respondentpresented oral argument at the close of the hearing.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT635The Respondent is a Michigan corporation with itsprincipal office and place of business located in Lansing,Michigan, where it is engaged in producing motion pictureprints in cartridge form,for professional clientele andindustrial and commercial advertising accounts. Duringthe calendar year ending December31, 1973,the Respon-dent purchased and received goods and materials valued inexcess of$50,000,which were transported to it from pointsand places outside the State of Michigan.The Respondentconcedes,and I find,that it is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalAlliance ofTheatrical Stage Employeesand Moving Picture Machine Operatorsof the UnitedStates and Canada,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsThe sole issue in this case is whether Respondent laid offemployee James J.Nugent in violation of Section 8(a)(1)and (3)of theAct. The principalfacts are largely not indispute.Nugent washired byRespondent in December 1969 as afilm processor and remained in this position until Novem-ber 12, 1973, at whichtime he was laid off.In or about June 1973, Nugent was primarily instrumen-tal in the undertaking of an organizing campaign amongRespondent's employeesby theInternational Alliance ofTheatrical Stage Employees and Moving Picture MachineOperators of the United States andCanada, AFL-CIO,herein called the Union.Pursuant to an election conductedon August2, 1973,the Union was certified on August 27,1973, as the collective-bargaining agent for Respondent'sfull-time and regular part-time employees.Shortly thereaft-er the Uniondesignated Nugent as the sole union steward,whereupon Nugent,in turn,appointed two other employ-ees and himself as members of the bargaining committee.Following certification,Respondent and the Unionengaged in two bargaining meetings,one on October 9 andthe other on November 1. Although the principal spokes-man for the Union was one of its international representa-tives,Nugent also participated in the discussions. Onbehalf of Nugent's case,the General Counselparticularlystressed,as the evidence shows,that,whereas the Respon-dent and the Union's international representative wereagreeable to a 3-year contract,Nugent declared hisposition to be that the contract should run for a shorterperiod,namely, 1 year or 2 years,with a reopener clause.In addition,other unrefuted evidence establishes thatRespondent was aware that Nugent was the leading unionadvocate among the employees.One Lee Lipneracted as Respondent's general managerfrom November1972 to August 1973. In August 1973,Lipner was demoted to the position of assistant general211NLRB No. 93 636DECISIONSOF NATIONALLABOR RELATIONS BOARDmanager and on October 3, 1973, he was terminated.Calledas a witnessby the General Counsel, Lipnertestified,without contradiction, that in about June 1973 hehad a conversation with Ronald Fuller, who at that timewas Respondent's executive vice president, wherein Fullerstated that the organizational activities were the result of asmallnumber of dissatisfied employees. ParticularlymentioningNugent as being one of the dissatisfiedemployees, Fuller asked Lipner if it would be possible todismiss Nugent,adding that this action could "alleviate orreduce the problem of having to deal with the Union."Lipner testified that he responded by advising against thetaking of any such action, stating that "to do so would beto risk violating the law." Lipner further testified thatduring early summer 1973, he had several other conversa-tionswith Fuller concerning Nugent, all of which were ofsimilar content to the conversation related above.Nugent testified concerning a meeting held on Novem-ber 9, 1973, wherein Richard Cole, at this time Respon-dent's executive vice president,addressed the employeesconcerning Respondent'sfinancial difficulties.'Nugenttestified that at this time Cole related that Respondent wasfightingbankruptcy, that there would have to be cutbacksand layoffs, but stated that if everybody pulled togetherand worked harder the Company "could make it through."Nugent testified that about an hour or so later he broachedCole in the office and asked who would be appointed thenew general manager. (It appears this position was vacantat the time). Concerning this entire conversation, Nugenttestified as follows:Iasked Mr. Cole who thegeneral managerof the labwas goingto be. He said he didn't know. It would beone of two people. I asked Mr. Cole who would berepresentingthecompany at the next bargainingsessionperiod.He said he didn't know but it mostlikely be Mr. Herrmann. I informed Mr. Cole there wasa bargainingsession scheduled for six o'clock Monday,following that Friday . . . . Mr. Cole said what are yougoing to do, if the union goes through and the companygoes under,and I said we would go under too but that Ifeltwe were not responsible for their plight, abargaining sessionwasscheduled and somebodyshould be there representing the company, at whichtime Mr. Cole literally jumped out of his seat and saidhow would you like to kiss my ass, and left the room ina great hurry and that was the end of the conversation.Nugent, along with 12 or 13 other employees, was laidoff on November 12, 1973. His layoff slip stated the reasonas "cutback-no work." The record further reflects thatRespondentadvised the laid-off employees that they wouldbe recalled if future considerations warranted. However, itappears that a new contract which Respondent had hopedto procure did not materialize.B.Respondent'sDefensePreliminarily, itmay be noted that in his openingremarks the General Counsel conceded that Respondent'sbusiness was in rather severe financial difficulties and thattherefore some rather large-scale layoffs were necessary.Indeed, in addition to the layoffs of the 12 or 13 employeeson November 12, 1973, some 50-60 other employees werelaid off on two separate occasions not long before, the firstsuch layoff having occurred in September and the secondinOctober 1973. So drastic were the cutbacks thatRespondent's total employment complement was reducedfrom approximately 100 employees to only approximately16 employees at the time of the hearing. It is the GeneralCounsel's contention, however, that Nugent was discrimi-natorily selected for inclusion in the November 12 layoff.Whereas, on the one hand, the record reflects Respon-dent union animus toward Nugent, particularly by RonaldFuller who was Respondent's vice president until August1973, the record on the other hand also reflects thatNugent was not a particularly valuable employee insofar asRespondent was concerned. Thus, it is undisputed thatduring themonths of Juneand July 1973 Nugent's workhad become so unsatisfactory that Respondent was aboutto take steps to discharge him. Lee Lipner, then themanager, testified that he and Robert Winkel, then theassistant foreman, "were enough concerned with thequality of Jim's work that we had given serious considera-tion to dismissing him." Indeed, at that time Lipner wentso far as to draft a letter to Nugent advising him that hewas being discharged. However, Lipner testified that hefinally determined to give Nugent another chance. He saidthat he spoke to Nugent about his faulty work and thatthereafter Nugent became "competent."Robert Winkel, who was directly involved in effectingthe November 12 layoff, was employed by Respondent in asupervisoryposition sinceJuly 1972. He replaced LowellJowers as manager on November 12, 1973, the same dateas the layoff.z Concerning the circumstance of hisbecoming manager at this time, it appears that Jowers hadgiven notice that he was resigning from the Companyabout a week or so earlier. During Jowers' last week withtheCompany it was generally understood that eitherWinkel or one Ron Fereis, who was in charge of theprocessing department,would succeed Jowers as generalmanager.Winkel testified that in the late evening ofNovember 10, he received a telephone call from VicePresident Cole (who Winkel said was calling either fromhis home or from New Orleans), who at this time asked ifhe would accept the position of general manager. Winkelsaid he replied in the affirmative, whereupon Cole statedthat he would let him know the next day. However, Winkelsaidthat Cole didnot call the nextday and that he did notlearn of his appointment as general manager until he cameto work on Monday, at whichtime hewas so apprized byJowers.Winkel testified that he did not discuss theimpending November 12 layoff when he talked with Coleon November 10.3It is undisputed that Respondent in fact was in severe financialthat he hadreplaced VicePresident Ronald Fuller.difficulties at this time.3Although Colewas in Washington and did not testify at the hearing,2As indicated hereinafter,Jowersalso was a vice president,itappearingtheparties stipulated that concerningtheNovember10 telephone FILMAKERS'LABS, INC.637Winkel received instructions at about 10 a.m. onNovember 12, this just shortly after having been apprisedof his appointmentas general manager,from T. JamesHerrmann, the president of Respondent's parent, OmniumCorporation, to the effect that he would have to operatewith a maximum payroll of $3,000 per week and that hewould have, to layoff whatever employees necessary tomeet this guideline.At the same time Herrmann instructedWinkel to return or dispose of $100,000 worth ofequipment which the Company had purchased during thesummer.Other than the foregoing, Herrmann told Winkelonly that he was to consider seniority and ability indeterminingwhich of the employees were to be laid off.4Winkel testified that he had but a few hours in themorning to determinehow to meet with Herrmann'sdirectionswith respect to personnel and equipment. Hefinally decided, he testified, to layoff the entire second shiftand also to reduce the personnel in another department tothe extent of retainingonly four employees.5 Concerningwhich of the latterto retain,Winkel testified that heaccepted the recommendations of the head of thatdepartmentwho advised him which of the employees were"good workers''With respect to Nugent, Winkel testifiedthat he personally was responsible for the selection of thisemployee to be laid off.6 As to Nugent, Winkel related notonly the trouble he and Lipner had with Nugent overNugent's poor work performance in June and July 1973,but he furthertestified,without contradiction, that prior tohis comingwith Respondent he had found it necessary todischargeNugent for incompetency when he and Nugentworked for another company.? Winkel declared thatbecauseof the foregoing, "I knew that Jim and I could notget along,and so at thistimeI said if I have to work withpeopleIwant people that I can work with."C.Additional Facts; ConclusionsIn further support of Nugent's case, the General Counselintroduced evidence, which is not disputed, showing that atthe time of the November 12 layoff Respondent retainedfour employees who had less seniority than this employee,and further, that Nugent was qualified to do the workperformed by these employees. In contending that Nugentwas discriminatorily terminated, the General Counselcouples the foregoing with Respondent's knowledge thatNugent was the leading union adherent plus the fact of thedemonstrated animus which Vice President Arnold Fullerheld toward this employee because of his union activity, asshown in his conversations with Lipner. While I recognizethat all the foregoing does tend to establisha prima faciecaseupon behalf of Nugent, upon the entire record, andfor the reasons noted below, I am persuaded that Nugent'slayoff in fact was predicated upon legitimate business andoperating considerations.First of all, and with regard to the fact that Respondentconversation Cole would simply testify, "I called WinkelFridaynight to askhim if he would take on thejob, butdidn't discuss Nugent."4Credited testimony of Herrmann.3The record is confusing as to whether this involved the printingdepartment or another department involved in cartridge loading.6Winkel said he also selected another employee in the processingdepartment,one RandyClark, for layoff.7Theother company was Central Photo, where Winkel was employed asretained some employees with less seniority than Nugent,there is no evidence to establish that Respondent had apractice of laying off employees in strict accordance withseniority. To the contrary, the record shows that Respon-dent also considered ability and willingness to work inmaking layoff selections. But of more specific importanceis the fact that prior to his layoff Nugent's primary job withRespondent was to operate the ME processing machine. Inthishewas not replacedby oneof the less senioremployees, but rather, in his consolidation of the remain-ing operations,Winkel assigned this job to Mike Jones-and Jones was senior over Nugent, having been with theCompany since its inception. Furthermore, the recordreflects that the less senior employees had lower payingjobs than Nugent, and also that Respondent followed apolicy of not decreasing the salaries of any of the retainedemployees (including Jones, who in effect was demoted asfull-time foreman of the finishing department when hetook over Nugent's ME machine). Accordingly, as I thinkRespondent reasonably points out, under all the circum-stances it would have been financially infeasible to retainNugent at his higher salary and at the same time put himon one of the lesser paying jobs performed by the lesssenior employees.Secondly, it is noteworthy that the only evidence ofunion animus is Lipner's testimony concerning the expres-sions which Fuller made to him during the early summer of1973.While there can be no doubt that Lipner's testimonyconcerning his conversations with Fuller was damaging toRespondent's case, Lipner further testified that Fuller,thenRespondent's executive vice president, was succeeded inthat position by Lowell Jowers in August 1973. Since therecord is entirely silent as to what happened to Fuller whenhe was replaced by Jowers, I find no basis for concludingthatFuller was still in Respondent's employ during thelayoffs that occurred on September, October and, particu-larly, in November. In any event,assumingarguendothatFuller still was in Respondent's employ during the latterperiod, there is no evidence whatsoever to indicate that hewas in any way consulted or involved in the layoffs whichoccurred at that time .8Finally, I think Winkel gave a plausible explanation forincluding Nugent in the November 12 layoff and I have noreason to doubt his testimony in this regard. As previouslyrelated,Winkel had previously discharged Nugent whenboth worked for another company, and he (Winkel),together with Lipner, was on the verge of discharging himfrom Respondent's employ in July 1973. While it appearsthat Nugent's work performance improved after a warningat this time, I think it quite understandable that Winkelwould nevertheless take this background into considera-tion when, some 4 months later, he was under instructionsto cut the total employee complement, with the use of hisown discretion, to meet a certain dollar guideline. In short,a supervisor and Nugent an employee.8 I donot regard Nugent's testimony concerningthe incident ofNovember9 as evidence of union animusby Vice President Cole. Cole hadjust addressedthe employeesconcerningRespondent's financialplight,including the fact thatthe Companywas facingbankruptcy. His reaction toNugent's intrusionshortly afterthismeeting, it seemsto me, would appearquite normal under the circumstances. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDIam persuaded that Nugent would have been laid off onNovember 12 even absent his unionactivity.9In sum,and in view of all the foregoing,I find andconclude that a preponderance of the evidence fails toestablish that Respondent laid off Nugent in violation ofSection 8(a)(1) and(3)of the Act.Accordingly, it isrecommended that the complaint be dismissed.CONCLUSIONS OF LAW1.The Companyis engaged in commercewithin themeaningof the Act.2.The Unionisa labor organization within themeaningof the Act.3.TheRespondent has not committed unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.9Herrmann testified thatWinkel mentioned the possibility of somebasis for drawing any conclusions adverse to Respondent's case because hetrouble with the National Labor Relations Board if he laid off Nugent atso apprised Herrmann.Ialso draw no adverse inference from the fact thatthis time.Herrmann said he advised Winkel to use his bestjudgment and toWinkel refused to give Nugent a list of all the laid-off employees after helethim(Herrmann)worry about the NLRB.I think Winkel was merelyhad been laid off on November 12.exercising due prudence when he mentioned this possibility and I see no